Laughlin, J. (dissenting in part):
On reading the evidence, I became convinced that the respondent is guilty of the crime of having willfully impeded the administration of justice, for which ho was duly indicted, convicted and sentenced in the Federal court, and also of the charge of having willfully deceived the Federal court and grand jury. Moreover, in his "testimony before the grand jury, on his own trial, on the trial of Arthur P. Heinze and on this hearing, I think that he has shown a reckless disregard of the truth.
As I view the- evidence, he has clearly forfeited liis right to the office of attorney and counselor, and the nature of the charges, satisfactorily established, and his recklessness in testifying, merit extreme punishment and, in my opinion, the dignity of the court and the good of the profession require that he should he disbarred.
However, since my associates do not view the evidence as I do, and since I cannot yield my convictions, for they have been confirmed by reflection, I have determined in deference to their views and to the decision about to be made, to withdraw my formal opinion setting forth and discussing the evidence upon which my convictions are founded, and to record my dissent with respect to the punishment and my vote for disbarment on this memorandum.
Respondent suspended from practice for one year. Settle order on notice.